[index.jpg]
 
 
CONFIDENTIAL
 
EMPLOYMENT AGREEMENT
This agreement is made on the 21st day of September, 2018, between Iradimed
Corporation, a Delaware corporation, having offices at 1025 Willa Springs Drive,
Winter Springs, Florida (“Iradimed” or “Company”), and Francis Casey
(“Employee”).
WITNESSETH:

NOW, THEREFORE, in consideration of the facts, mutual promises and covenants
contained herein and intending to be legally bound thereby, Iradimed and
Employee agree as follows:
   
1.
Employment. Iradimed currently employs Employee, and has been employed by
Iradimed, for the period and upon the terms and conditions contained in this
Agreement, beginning the 1st day of January 2005.
   
2.
Title and Duties. Employee was hired to serve Iradimed as Vice President,
Regulatory and Quality Assurance. Employee will report to the Chief Operating
Officer and shall have such authority and responsibilities as delegated or
assigned from time to time by the Chief Operating Officer.
   
3.
Term. This Agreement shall commence as of the date hereof and shall continue
until terminated in accordance with Sections 7 and 8 below.
   
4.
Policies. Except as provided herein, Employee shall be covered by and agrees to
comply with all Iradimed policies on the same terms as are applicable to other
full-time Employees.
   
5.
Compensation.
     
(a)
Base Salary. The Company shall pay Employee a minimum annual salary of one
hundred fifty-eight thousand nine hundred twelve dollars ($158,912), or in the
event of any portion of a year, a pro rata amount of such annual salary.
Employee’s salary will be payable as earned in accordance with the Company’s
customary payroll practice. Employee shall also be annually reviewed and
eligible for merit increases. Such shall be based on his base salary and
subsequent performance review, on his anniversary date beginning January 1st,
2019, and each year thereafter while Employee is employed by the Company.
       
(b)
Annual Bonus. Beginning the fiscal year ending December 31, 2018, Employee will
be eligible to receive cash bonus compensation based upon overall profitability
of the Company and with consideration of any special situations which the
Employee may have demonstrated exemplary performance.

 

--------------------------------------------------------------------------------

CONFIDENTIAL
 
(c)
Equity Compensation. The Company shall award options and/or RSUs periodically at
the discretion of the Board of Directors and per demonstrated merit.
       
(d)
Benefits. Employee is eligible to participate in Iradimed employee benefit plans
that apply to all Employee employees generally, including without limitation,
deferred compensation, health and dental insurance programs, 401(k) plan, and
PTO based on years of service.
   
6.
Termination By Iradimed.
       
(a)
Termination For Cause. Iradimed may terminate Employee’s employment hereunder
for “Cause” upon: (a) any material breach of this Agreement; (b) any gross
negligence or willful misconduct by Employee in the performance of his duties as
an Iradimed employee; (c) Employee’s commission of a felony under the laws of
the United States or any state thereof; (d) Employee’s commission or
participation in any act of fraud, embezzlement or dishonesty; (e) Employee’s
willful breach of an Iradimed policy. Employee shall not be terminated under
subparagraphs (a) or (e) herein, unless he has received written notice of such
breach from the Company, has had an opportunity to respond to the notice, and
has failed substantially, where possible, to cure such breach within thirty (30)
calendar days of such notice.
       
(b)
Termination Without Cause. In the event Iradimed terminates Employee’s
employment hereunder for any reason other than Cause, such termination shall be
deemed “Without Cause.”
   
7.
Termination By Employee.
       
(a)
Termination for Good Reason. Employee may terminate his employment hereunder by
tendering his resignation to Iradimed. Unless otherwise consented to in writing
by Employee, a resignation by Employee shall be for “Good Reason,” where such
resignation is tendered within sixty (60) days following: (a) a reduction in
Employee’s minimum salary; (b) a significant diminution of Employee’s authority;
or (c) the relocation of Employee’s place of employment outside of a fifty (50)
mile radius from its present location. For purposes of this Agreement,
significant diminution of authority is recognized as notification to Employee of
a change in status, position, responsibilities, or any adverse change to
compensation which is not broadly applied to management in the Company, which,
in Employee’s reasonable judgment, represents a material adverse change from his
status, position or responsibility. Prior to accepting Employee’s resignation
for any of the reasons set forth in this paragraph, the Company shall have an
opportunity to rectify the matter that gave rise to Employee’s resignation. If
the matter is not rectified within fifteen (15) days, Employee’s resignation
shall be deemed accepted by the Company.


 
- 2 -

--------------------------------------------------------------------------------

CONFIDENTIAL
(b)
Resignation in connection with a Control Transaction. A resignation of Employee
shall also be for “Good Reason” where such resignation is tendered within sixty
(60) days following any of the events listed below and such event occurs within
twelve (12) months following a Control Transaction as defined in Section 7(c):
         
(i)
an assignment to Employee of any duties inconsistent with, or a significant
change in the nature or scope of Employee’s authority or duties from, those held
by Employee immediately prior to the Control Transaction;
           
(ii)
a material reduction in Employee’s annual salary or bonus program in effect
immediately prior to the Control Transaction;
           
(iii)
the relocation of Employee’s place of employment outside of a fifty (50) mile
radius from its present location;
           
(iv)
the failure to provide Employee with a number of paid personal leave days at
least equal to the number of paid personal leave days to which he was entitled
in the last full calendar year prior to the Control Transaction;
           
(v)
the failure to provide Employee with substantially the same fringe benefits that
were provided to Employee immediately prior to the Control Transaction, or with
a package of fringe benefits that, though one or more of such benefits may vary
from those in effect immediately prior to the Control Transaction, is, in
Employee’s opinion, substantially at least as beneficial to Employee in all
material respects to such fringe benefits taken as a whole;
           
(vi)
the failure to obtain the express written assumption of and agreement to perform
the obligations in this Agreement by any successor.
         
(c)
Control Transaction. In this Agreement, a “Control Transaction” means a change
in control of the Company defined as a transfer of ownership of more than 50% of
the outstanding shares of the Company’s stock.
       
8.
Disability. If, during the term of this Agreement, Employee becomes disabled
such that he is not able to effectively discharge his duties under this
Agreement, with or without reasonable accommodation, for a period of six (6)
continuous months, the Company’s obligations under this Agreement shall cease,
except that Employee may participate in any Company-provided group disability
benefits in accordance with the terms of those plans.


- 3 -

--------------------------------------------------------------------------------

CONFIDENTIAL
9.
Consequences of Termination.
       
(a)
Compensation.
       
(i)
In the event that Iradimed terminates Employee’s employment hereunder Without
Cause or Employee resigns from Iradimed with Good Reason, then lradimed shall
pay to Employee the full amount of any earned but unpaid Base Salary through the
date of termination, his accrued and unused paid time off (PTO) as of the last
day worked, his approved business expenses, the full amount of any unpaid cash
bonus awarded for any fiscal years prior to the date of termination and an
amount equal to six (6) months Base Salary. Such payment shall be made within
fifteen (15) days of the effective date of such termination.
   
(ii)
In the event that Iradimed terminates Employee’s employment hereunder for Cause
or Employee resigns without Good Reason, Iradimed shall pay Employee his earned
and unpaid Base Salary and his accrued and unused vacation leave as of the last
day worked, and approved business expenses and Iradimed shall have no obligation
to make any further payments to or to provide any further benefits hereunder to
Employee. Such payment shall be made within fifteen (15) days of the effective
date of resignation or termination.
   
10.
Non-competition/Non-solicitation/Confidentiality. Employee agrees to execute a
Covenant Not to Compete and Confidentiality Agreement simultaneously with the
execution of this Agreement.
   
11.
Ownership of Developments. All information, data, ideas, customer lists or other
material which Employee develops or conceives during his employment, (1) which
are along the lines of business, work or investigations of the Company, or (2)
which result from or are suggested by any work performed by Employee on behalf
of the Company, shall be the exclusive property of the Company, shall be
promptly disclosed to the Company, and Employee will promptly execute and
deliver all documents and do all other things necessary and proper to make all
such information, data, ideas, customer lists or other material the absolute
property of the Company. Employee agrees to assist the Company in every proper
way to obtain for the Company’s benefit copyrights, patents, or other
appropriate legal protection for information, data, ideas, customer lists or
other material that become the exclusive property of the Company.

 
- 4 -

--------------------------------------------------------------------------------

CONFIDENTIAL
12.
Notices. Any notice required or desired to be given under this Agreement shall
be deemed given if in writing and sent by certified mail to the addresses set
forth below. Notice shall be deemed given immediately if delivered in person or
within three (3) days after mailing by certified mail to the following
addresses:
      c/o Francis Casey
Roger Susi, President
 
Iradimed Corporation
Iradimed Corporation
  1025 Willa Springs Dr.  1025 Willa Springs Dr.  
Winter Springs, FL 32708
Winter Springs, FL 32708
       
Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this paragraph for the giving of notice.

 
13.
Assignment. Employee acknowledges that his services are unique and personal and
that he therefore may not assign his rights or delegate his duties under this
Agreement. This Agreement shall inure to the benefit of and be binding on
Iradimed, its successors and assigns, including, without limitation, any entity
which is or may become affiliated with or related to Iradimed.
   
14.
Waiver. Failure to insist upon strict compliance with any term or condition of
this Agreement shall not be deemed a waiver of such term or condition. The
waiver of a breach of any term or condition of this Agreement by any party shall
not be deemed to constitute the waiver of any other breach of the same or any
other term of condition.
   
15.
Entire Agreement. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof, and the parties hereto have made no
agreements, representations, or warranties relating to the subject matter of
this Agreement that are not set forth herein. No modification of this Agreement
shall be valid unless made in writing and signed by the parties hereto. Section
headings are for convenience only and are neither a part of this Agreement nor a
limitation of the scope of the particular sections to which they refer.
   
16.
Governing Law. This Agreement shall be construed in accordance with the laws of
the State of Florida.
   
17.
Severability. The provisions of this Agreement are severable, and if any
provision(s) or any part of any provision(s) is held to be illegal, void or
invalid under applicable law, such provision(s) may be changed to the extent
reasonably necessary to make the provision(s), as so changed, legal, valid and
binding, and to reflect the original intentions of the parties as nearly as
possible in accordance with applicable law. This Agreement shall be construed
according to its fair meaning and not strictly for or against either party.

 
- 5 -

--------------------------------------------------------------------------------

CONFIDENTIAL
18.
Venue and Jurisdiction. The parties to this Agreement hereby expressly and
irrevocably elect as the sole judicial forum for the adjudication of any matters
arising under or in connection with this Agreement, and consent and subject
themselves to the jurisdiction of the courts of the State of Florida and/or the
United States District Court for the Middle District of Florida, Orlando
Division.
    19.
Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the patties reflected hereon as signatories.
   
20.
Attorneys Fees and Costs. In the event of any litigation, including arbitration,
between or among the parties arising out of or relating to this Agreement, the
prevailing party shall be entitled to recover from the non-prevailing party all
costs incurred and reasonable attorneys’ fees, including attorneys’ fees in all
investigations, arbitrations, trials, bankruptcies and appeals. If any dispute
arising out of or relating to this Agreement is submitted to arbitration, the
arbitrator or arbitrators shall have the power and authority to, and the parties
herby direct that such arbitrator or arbitrators shall, determine entitlement to
attorneys fees and costs, and the amount of such attorneys’ fees and costs, to
be awarded to the prevailing party. The parties agree and acknowledge that this
provision, while it references arbitration, shall not be read to require the
parties to submit to arbitration unless they agree to submit to arbitration in a
separate, explicit, provision of this Agreement or in a separate written
agreement.
   
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


 
 

 
IRADIMED CORPORATION
 
 
         
/s/ Roger Susi
   
Roger Susi
   
President and Chief Executive Officer
 
 
 
   
EMPLOYEE
 
 
/s/ Francis Casey
   
Francis Casey
 

 
- 6 -

--------------------------------------------------------------------------------

CONFIDENTIAL


 
Non-Solicitation, Non-Compete and Confidentiality Agreement
This Agreement is made as of the 21st day of September 2018 (“Effective Date”)
in favor of Iradimed Corporation a Delaware corporation, having offices at 1025
Willa Springs Drive, Winter Springs, Florida (the “Company”); by Francis Casey
whose principal work address is 1025 Willa Springs Drive, Winter Springs,
Florida (“Employee”). In consideration of Employee’s employment or continued
employment with the Company and other good and valuable consideration, the
sufficiency of which Employee hereby acknowledges, Employee agrees as follows:
1.          Confidentiality. As a result of employment with Company, Employee
has access to confidential material and information belonging to the company
including, without limitation, client lists, pricing information, procedure
manuals, employee records, client records, sales and marketing techniques,
computer programs, the identity of specialized consultants and contractors, and
management strategies. This confidential information was acquired or developed
by the Company at considerable expense. It is therefore, a unique and valuable
asset of the Company and its remaining confidential is of extreme importance to
Company. Employee acknowledges that importance of any confidential information
made available to or acquired by Employee in the course of employment hereunder
to any person, firm, corporation, association or other entity for any reason or
purpose.
2.          Non-Solicitation. If Employee’s employment is terminated for any
reason, whether by Employee or by Company, with or without cause, Employee
agrees that he will not, for a period of one (1) year after termination of
employment, directly or indirectly, for himself or on behalf of any other person
or entity, solicit, interfere with, accept business from or otherwise endeavor
to entice away from the Company any employee of the Company or its Affiliates.
If Employee’s employment is terminated by Employee other than for Good Reason or
Employee is terminated by the Company for cause as defined in Employee’s
Employment Agreement, Employee agrees, for a period of one (1) year from the
last date of employment with Company not to directly or indirectly, for himself
or on behalf of any other person or entity, solicit, interfere with, accept
business from or otherwise endeavor to entice away from the Company any Client
of the Company. For purposes of this Agreement, the term “Affiliate” shall mean
any company that directly or indirectly controls, is controlled by or is under
common control with the Company. For purposes of this Agreement, the term
“Client” shall mean any person or entity that purchased products from or
received service of any type from Company during the one (1) year period
immediately preceding the last day of Employee’s employment with company and any
person or entity that Company has solicited to sell products to or provide
service to during the one (1) year period preceding the last day of Employee’s
employment with Company.
3.          Non-Competition. If Employee’s employment is terminated by Employee
other than for Good Reason or Employee is terminated by the company for cause as
- 7 -

--------------------------------------------------------------------------------

CONFIDENTIAL
defined in Employee’s Employment Agreement, Employee agrees, for a period of one
(1) year from the last date of employment with Company not to engage, directly
or indirectly, in the same or substantially the same line of business as
Company, not to act as an officer, director, shareholder, employee, consultant,
agent, proprietor or independent contractor, or provide any services to any
person or entity in the same or substantially the same business as Company, and
not to engage in any activity which would have the effect of competing with or
tending to direct business away from Company. The foregoing restrictions shall
not be construed to prohibit the ownership by Employee of not more than five
percent (5%) of any class of securities of any corporation which is engaged in
any of the foregoing businesses having a class of securities registered pursuant
to the Securities Exchange Act of 1934 (the “Exchange Act”), provided that such
ownership represents a passive investment and that neither Employee nor any
group of persons including Employee in any way, either directly or indirectly,
manages or exercises control of any such corporation, guarantees any of its
financial obligations, otherwise takes any part in its business (other than
exercising his rights as a shareholder), or seeks to do any of the foregoing.
4.          Non-Disparagement. It is understood that Employee may not always
agree with the policies, procedures and practices of Company. Employee agrees,
however, that it is Employee’s duty to support the Company and its actions and,
therefore, agrees that during or after the term of this Agreement, Employee will
not criticize or make any disparaging remarks about Company, its Affiliates or
its or their officers, managers, attorneys or other employees.
5.          Breach and Remedies. By executing this Agreement, Employee
acknowledges that this Agreement is assignable by Company and acknowledges that
a breach of this agreement will give rise to irreparable and continuing injury
to the Company, and further agrees that the Company or its successors and
assigns may obtain injunctive relief against the breach or threatened breach of
this Agreement, in addition to any other legal remedies which may be available
to it. If any court refuses to enforce this Agreement or any provision hereof,
because it is more extensive (as to time, geographic area, definition of Client
or otherwise) than is necessary to protect the business and goodwill of the
company, Employee agrees that this Agreement, or the offending provision, shall
be modified to the extent necessary to permit the terms hereof to be enforced in
any such legal proceeding. Employee understands that all obligations under this
Agreement shall survive termination or expiration of Employee’s employment with
Company.
6.          Return of Company Property. On termination of employment, Employee
shall immediately deliver all records, customer lists, notes, data memoranda,
and equipment of any nature that are in Employee’s possession or under his
control and that are the property of the Company or relate to the employment or
to the business of the Company.
- 8 -

--------------------------------------------------------------------------------

CONFIDENTIAL
Agreed and accepted this 21st day of September day of 2018.

 

       
EMPLOYEE
                      /s/ Francis Casey     
Francis Casey
 

- 9 -